In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the petitioners appeal (1) from an order of the Supreme Court, Nassau County (Winick, J.), dated August 9, 1999, which denied the petition and dismissed the proceeding, and (2), as limited by their brief, from so much of an order of the same court, dated November 10, 1999, as, upon renewal, adhered to the original determination.
Ordered that the appeal from the order dated August 9,1999, is dismissed, as that order was superseded by the order dated November 10, 1999, made upon renewal; and it is further, Ordered that the order dated November 10, 1999, is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
The Supreme Court providently exercised its discretion in denying the petition for leave to serve a late notice of claim (see, General Municipal Law § 50-e [5]; Moise v County of Nassau, 234 AD2d 275; Matter of Morehead v Westchester County, 222 AD2d 507). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.